     Case 3:21-cv-00145-MMD-WGC Document 5 Filed 09/07/21 Page 1 of 1



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     CODY WARD,                                          Case No. 3:21-cv-00145-MMD-WGC
4                                           Plaintiff                  ORDER
5           v.
6     PERRY RUSSEL et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

12   to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

13   court written notification of any change of mailing address, email address, telephone

14   number, or facsimile number. The notification must include proof of service on each

15   opposing party or the party’s attorney. Failure to comply with this rule may result in the

16   dismissal of the action, entry of default judgment, or other sanctions as deemed

17   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until Friday,

18   September 24, 2021, to file his updated address with this Court. If Plaintiff does not

19   update the Court with his current address by Friday, September 24, 2021, this case will

20   be subject to dismissal without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23   address with the Court by Friday, September 24, 2021.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   this case will be subject to dismissal without prejudice.

26          DATED THIS 7th day of September 2021.

27
28                                             UNITED STATES MAGISTRATE JUDGE
